Order issued December /~ ,.2012




                                               In The
                                    ourt of Appeal
                            qi, fth Wintrier of   at allas
                                       No. 05-12-00896-CV


                    MARY E. BIVINS FOUNDATION, ET AL., Appellants

                                                 Vo




             I-HGHLAND CAPITAL MANAGEMENT, L.P., ET AL., Appellees


                                             ORDER

       We GRANT appellees’ December 12, 2012 second unopposed motion for an extension of

time to file a brief to the extent that appellees shall file their brief on or before January 16, 2013.




                                                                      LANG